Per Curiam.
It is unnecessary to review the legal history of this case more than to observe that it was a suit for damages, resulting from an automobile accident in which the plaintiffs obtained a verdict, after which the defendants obtained a rule to show cause, reserving exceptions. The rule was duly argued, including the exceptions reserved, and the learned Circuit Court determined the questions specifically raised by the rule, as well as the legal merit of the exceptions reserved against the defendants. It is now proposed by this appeal to re-argue the exceptions reserved, and so heard and determined by the Circuit Court.
The rule is settled that in such a situation the appealing party is barred from again presenting his exceptions for further discussion upon an appeal. The policy of the law is to so mould its procedure as to put an end to unnecessary and protracted litigation, to the end that the same problem, like a running sore, may be radically excised by one amputation. Interest respublica ut sit finis litvm. Famgossa v. Introcasso, 98 N. J. L. 583; 121 Atl. Rep. 773.
The appeal for that reason will be dismissed.